United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2614
                        ___________________________

                                 Byron L. Wallace

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

               Estella Bland; Dr. William Warren; Dr. Troy Moore

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________

                           Submitted: January 30, 2015
                             Filed: February 9, 2015
                                  [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Arkansas inmate Byron L. Wallace appeals the grant of summary judgment
dismissing his 42 U.S.C. § 1983 claims that two doctors and a nurse violated his
Eighth Amendment right to adequate care and treatment of his diabetes condition at
the Cummins Unit of the Arkansas Department of Corrections.
       After de novo review, we agree with the district court that Wallace’s claims
against Nurse Estella Bland and Dr. Troy Moore were based solely on his
disagreement with the course of treatment for his diabetes, and thus did not rise to the
level of a constitutional violation. See Meuir v. Greene County Jail Employees, 487
F.3d 1115, 1118-19 (8th Cir. 2007). By failing to brief the issue, Wallace waived his
objection to the district court’s1 conclusion that he failed to exhaust administrative
remedies as to Dr. William Warren. See Hess v. Ables, 714 F.3d 1048, 1051 n.2 (8th
Cir. 2013). We cannot review Wallace’s challenge to the magistrate judge’s denial
of his motions for appointment of counsel, as Wallace filed no objections to these
orders in the district court. See McDonald v. City of St. Paul, 679 F.3d 698, 709 (8th
Cir. 2012). His final motion for counsel to the district court was untimely and
unsupported. Finally, we decline to consider new matters raised for the first time on
appeal, see Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-